                  Case 20-11157-CSS            Doc 981        Filed 10/15/20        Page 1 of 3




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                                  Chapter 11

    In re                                                         Case No. 20-11157 (CSS)

    EXIDE HOLDINGS INC., et al. 1                                 (Jointly Administered)

                           Debtors.                               Re: D.I. 916, 936, 939, 977

                                                                  Hearing Date: October 15, 2020
                                                                  at 11:00 a.m.

                           OBJECTION OF AMERICAN INTEGRATED
                         SERVICES, INC. TO REJECTION OF CONTRACT

            In addition to its objections set forth in DI.916 and 936, which are fully preserved and

incorporated herein, American Integrated Services, Inc. (the “Company”), by and through the

undersigned counsel, objects to the Debtor’s 11th hour rejection of its contract with the

Company.

                                                 OBJECTION

            Under its Contract with the Debtor, the Company maintains and monitors the Full

Enclosure Unit or FEU on the Vernon NPP site 24 hours a day, 7 days a week. The testimony at

the Confirmation Hearing will be uncontested that the FEU, both prior to and throughout this

case, have protected the surrounding communities from dangerous lead dust at the Vernon site.

The Company is obligated to and will provide services including the FEU up to the Effective

Date.




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number are Exide Holdings, Inc. (5504), Exide Technologies, LLC (2730), Exide Delaware LLC (9341), Dixie
Metals Company (0199), and Refined Metals Corporation (9311). The Debtors’ mailing address is 13000 Deerfield
Parkway, Building 200, Milton, Georgia 30004.

                                                         1
ACTIVE.125248810.01
                Case 20-11157-CSS       Doc 981     Filed 10/15/20     Page 2 of 3




        However, at the eleventh hour, the Debtor at docket no. 939 indicated that the Contract

was not going to be assumed.

        If rejection is approved, and the Effective Date occurs, the Company’s obligations are

concluded. The FEU goes away, and there is no barrier between the dangerous lead dust at the

Vernon site and the surrounding community. And there is no backup plan, no other FEU.

        Courts have held in somewhat different circumstances that the Court should carefully

scrutinize the impact upon the public interest of approving a rejection of a contract. Mirant

Corp. v. Potomac Electric Power Co., 378 F. 3d 511 (5th Cir. 2004); see also FERC v.

FirstEnergy Solutions Corp. (In re FirstEnergy Solutions Corp.), 945 F.3d 431 (6th Cir. 2019).

However, the United States Supreme Court has been clear in the environmental context that the

Court should not permit actions where an identified hazard exists. National Bank v. New Jersey

Department of Environmental Protection, 474 U.S. 494 (1986). Permitting rejection of the

Company’s Contract under these circumstances would be contrary to the public interest and

should not be approved.

                                RESERVATION OF RIGHTS

        The Company expressly reserves all rights, claims, defenses, and remedies, including,

without limitation, to supplement and amend this Objection, to raise further and other objections

to the Plan and any proposed Confirmation Order, and to introduce evidence prior to or at any

hearing regarding the Plan in the event that the Company’s objections are not resolved prior to

such hearing.




                                                2
ACTIVE.125248810.01
                Case 20-11157-CSS       Doc 981     Filed 10/15/20    Page 3 of 3




                                        CONCLUSION

        For all of the foregoing reasons, the Company respectfully requests that the Court deny

the confirmation of the Plan.

 Dated: October 12, 2020                      FAEGRE DRINKER BIDDLE & REATH
                                              LLP

                                              /s/ Brett D. Fallon
                                              Brett D. Fallon (DE Bar No. 2480)
                                              222 Delaware Avenue, Suite 1410
                                              Wilmington, DE 19801
                                              Telephone: (302) 467-4224
                                              Facsimile: (302) 467-4201
                                              brett.fallon@faegredrinker.com

                                              Attorneys for American Integrated Services, Inc.




                                                3
ACTIVE.125248810.01
